Exhibit 10.3


COLLATERAL PLEDGE AGREEMENT
(For Collateral in Possession or Control of Lender)
(Use only for loans (1) to organizations, (2) primarily for a business purpose,
or
(3) when the amount financed exceeds $25,000.)
Dated August 1, 2018    
1.COLLATERAL AND OBLIGATIONS. In consideration of any financial accommodation at
any time granted by Chippewa Valley Bank    
         ("Lender"),
to Citizens Community Bancorp, Inc.     ("Borrower"),
each of the undersigned ("Debtor") grants to Lender a security interest in all
property of any kind in which Debtor has an ownership interest and is now or
hereafter in the possession or control of Lender for collateral purposes
pursuant to this Agreement and in the following described property:
(IF LEFT BLANK, THERE IS NO ADDITIONAL POSSESSORY COLLATERAL)
All shares of stock issued by Citizens Community Federal National Association
("CCFNA") and held by Debtor, including without limitation 1,000,000 shares
represented by stock Certificate #1 issued by CCFNA which, as of the date
hereof, represents 100% of all outstanding stock of CCFNA and any re-issuance or
replacement thereof.
and all proceeds of and all supporting obligations and other rights in
connection with such property ("Collateral"). Listing of property in the
collateral records of Lender is prima facie evidence that it is held for
collateral purposes. The Collateral shall secure all debts, obligations and
liabilities to Lender arising out of credit previously granted, credit
contemporaneously granted and credit granted in the future by Lender to any
Debtor, or any Borrower, to any of them and another, or to another guaranteed or
endorsed by any of them ("Obligations "). Debtor agrees promptly to deliver to
Lender any property received in exchange for or as a dividend or distribution
(other than interest payments or ordinary cash dividends payable prior to the
occurrence of an event of default as described in Section 12 ("Event of
Default')) on or with respect to any security constituting part of the
Collateral.
2.    WARRANTY OF TITLE AND PURPOSE. Each Debtor delivering or pledging any
Collateral to Lender warrants that the Collateral is genuine, that the Debtor
owns (or with spouse owns) the Collateral, that the Collateral is free from all
liens, encumbrances, or security interests (other than Lender's security
interest), that Debtor has complete authority to pledge such Collateral to
Lender and agree to the terms of this Agreement, except as stated in section 19,
and that the Collateral is held or acquired primarily for ¨ personal, family or
household purposes ý business purposes.
3.    PRESERVATION OF COLLATERAL. Lender shall use reasonable care in the
custody and preservation of Collateral in its possession, but this standard does
not include (a) insuring or taking any steps to collect or realize upon the
Collateral or any distribution of interest or principal; (b) informing Borrower
or Debtor of any decline in the value of the Collateral; (c) sending notices,
performing services or taking any other action in connection with the management
of the Collateral; or (d) ascertaining or informing Borrower or Debtor with
respect to any maturities, calls, conversions, exchanges, offers, tenders, or
similar matters relating to the Collateral, or preserving rights in it against
prior parties, whether or not the Lender has or is deemed to have knowledge of
it. Any requests concerning disposition of Collateral must be in writing and be
received by Lender. Lender may in its sole discretion refuse to take any steps
or action requested which may adversely affect the value of the Collateral.
Lender may refuse to sell any Collateral even though requested in writing unless
Lender is satisfied that the proposed sale plus other sums tendered by the
Borrower or Debtor, if any, will pay in full all Obligations or that substitute
collateral satisfactory to Lender is delivered to Lender. Lender's refusal to
dispose of Collateral under these circumstances, or loss or damage to the
Collateral, will not affect in any way Borrower's or Debtor's liability for the
Obligations. Debtor shall, and Lender need not, keep the Collateral free from
all liens, encumbrances and security interests (other than those created or
expressly permitted by this Agreement); pay and discharge when due, all taxes,
levies and other charges upon it and other charges incurred in the custody and
preservation of the Collateral; defend it against all claims and legal
proceedings by persons other than Lender, and/or preserve rights with respect to
the Collateral against prior parties. At any time, upon request, Debtor shall
deliver to Lender all notices, statements and other communications received by
Debtor as an owner or holder of the Collateral.
4.    INSURANCE. Debtor shall keep all goods evidenced by documents constituting
Collateral, and Lender's interest in them, insured under policies with such
provisions, for such amounts and by such insurers as shall be satisfactory to
Lender and shall furnish evidence of such insurance satisfactory to Lender.
Debtor assigns (and directs any insurer to pay) to Lender the proceeds of all
insurance with respect to Collateral and any premium refund and authorizes
Lender to indorse in the name of the Debtor any instrument for such proceeds or
refunds and, at the option of Lender, to apply such proceeds and refunds to any
unpaid balance of the Obligations, whether or not due, and/or to restoration of
such goods, returning any excess to Debtor. Each insurance policy shall contain
a standard lender's loss payable endorsement in favor of Lender, and shall
provide that the policy shall not be cancelled, and the coverage shall not be
reduced, without at least 10 days' prior written notice by the insurer to
Lender. Lender is authorized, in the name of Debtor or otherwise, to make,
adjust and/or settle claims under any credit insurance financed by Lender or any
insurance on the Collateral or goods evidenced by Collateral, or cancel the same
after the occurrence of an event of default.
5.    MAINTENANCE OF SECURITY INTEREST. Debtor shall pay all expenses and, upon
request, take any action reasonably deemed advisable by Lender to preserve the
Collateral or to establish, evidence, determine and maintain priority of,
perfect, continue perfected, terminate and/or enforce Lender's interest therein
or rights under this Agreement, including, without limitation, executing and
delivering one or more control agreements (including directing any securities
intermediary to execute and deliver such a control agreement) requested by
Lender for the purpose of perfecting the security interest granted by Debtor to
Lender under this Agreement and any and all instruments, endorsements and
documents to enable Lender to exercise the rights of a secured party with
respect to the Collateral as provided in this Agreement and applicable law.
Debtor authorizes Lender to file Uniform Commercial Code financing statements
describing the Collateral and amendments and correction statements to such
financing statements and ratifies any such financing statement or amendment
filed prior to the date of this Agreement. Debtor will cooperate with Lender in
obtaining control of Collateral and other security for the Obligations for which
control may be required to perfect Lender's security interest under applicable
law.
6.    NAME AND ADDRESS. Debtor's exact legal name is as set forth below Section
7, If Debtor is an individual, Debtor separately provided to Secured Party the
name of Debtor as it is indicated on Debtor's current unexpired driver's license
or, if applicable for UCC financing statements, identification card issued by
Debtor's state of principal residence, and the address of the Debtor's principal
residence is as set forth below Section 7. If Debtor is an organization that has
only one place of business, the address of Debtor's place of business, or if
Debtor has more than one place of business, then the address of Debtor's chief
executive office, is as set forth below Section 7. Debtor shall not change (i)
Debtor's legal name, (ii) if Debtor is an individual, Debtor's name as it is
indicated on Debtor's current unexpired driver's license or, if applicable for
UCC financing statements, identification card issued by Debtor's state of
principal residence, or (iii) Debtor's address, in each case without providing
at least 30 days' prior written notice of the change to Secured Party. If Debtor
is an individual, Debtor shall provide Secured Party at least 30 days' written
notice of any expiration of Debtor's driver's license or, if applicable for UCC
financing statements, identification card issued by Debtor's state of principal
residence.
7.    PERSONS BOUND AND OTHER PROVISIONS. Each person signing this Agreement is
a Debtor. All Debtors are jointly and severally liable under this Agreement.
This Agreement benefits Lender, its successors and assigns, and binds Debtor(s)
and their respective heirs, personal representatives, successors and assigns.
Debtor acknowledges receipt of a completed copy of this Agreement. THIS
AGREEMENT INCLUDES THE ADDITIONAL PROVISIONS ON PAGES 2 AND 3.


Citizens Community Bancorp, Inc.


(SEAL)
DEBTOR


Corporation    
(Type of Organization)


Maryland    
(State of Organization)


By: /s/ James S. Broucek    (SEAL)
James S. Broucek, EVP, CFO, Treasurer & Secretary


Address: 2174 Eastridge Center
    By: /s/ Stephen Bianchi____________________________________(SEAL)

Stephen Bianchi, President and CEO


Eau Claire, WI 54701            (SEAL)


(SEAL)






Page 1 of 3



--------------------------------------------------------------------------------







ADDITIONAL PROVISIONS
8.    AUTHORITY OF LENDER TO PERFORM FOR DEBTOR. Upon the occurrence of an event
of default, including Debtor's failure to perform any of Debtor's duties set
forth in this Agreement or in any evidence of or document relating to the
Obligations, Lender is authorized, in Debtor's name or otherwise, to take such
action including without limitation signing or endorsing Debtor's name or paying
any amount so required, and the cost shall be one of the Obligations secured by
this Agreement and shall be payable by Debtor upon demand with interest from the
date of payment by Lender at the highest rate stated in any evidence of any
Obligation but not in excess of the maximum rate permitted by law.
9.    RIGHTS OF LENDER. Lender may at any time, before or after maturity of any
of the Obligations and without notice or demand of any kind, (a) transfer any of
the Collateral into its name or that of its nominee, (b) notify obligors on or
issuers of any Collateral to make payment or delivery to Lender of any amounts,
securities or rights due or distributable thereon or notices given in connection
therewith, (c) in Debtor's name or otherwise enforce collection of any
Collateral by suit or otherwise, or surrender, release or exchange all or any
part of it, or compromise, extend or renew for any period any obligation
evidenced by the Collateral, (d) receive proceeds of the Collateral and exercise
all rights as a holder of the Collateral, (e) hold any increase or profits
(including money) received from the Collateral as additional security for the
Obligations, and (f) sign or endorse Debtor's name on the Collateral, Further,
Lender may, if the Collateral should decline in value or otherwise become
unsatisfactory to it, demand from any Debtor who is also a Borrower additional
Collateral satisfactory to Lender. Each such Debtor agrees to comply immediately
with any such demand. Unless otherwise stated in section 19, when releasing
Collateral Lender may deliver it to any Debtor.
10.    RIGHTS OF DEBTOR IN COLLATERAL. If the Collateral is held by a broker or
other third party subject to a control agreement executed by the broker or other
third party with Lender ("Control Agreement"), Debtor may with the consent of
the broker or other third party make trades of the Collateral and exercise any
voting or consensual rights that Debtor may have as to any of the Collateral for
any purpose which is not inconsistent with this Agreement provided that the
proceeds of all trades shall remain in the account with the broker or third
party subject to the Control Agreement. Upon the occurrence of an Event of
Default or upon notice from Lender to the broker or other third party holding
the Collateral under any Control Agreement, Debtor shall no longer have the
right to make trades of the Collateral. Except for permitted trades of the
Collateral, if any, Debtor shall not withdraw the Collateral from any account
held by any broker or other third party subject to a Control Agreement with
Lender, before or after an Event of Default.
11.    ACTS NOT AFFECTING OBLIGATIONS. None of the following shall affect the
liabilities of any Debtor or Borrower under this Agreement, or the Obligations,
or the rights of Lender with respect to the Collateral: (a) acceptance or
retention by Lender of other property or interests as security for the
Obligations, or for the liability of any person other than a Debtor with respect
to the Obligations; (b) the release of all or any of the Collateral or other
security for any of the Obligations; (c) any release, extension, renewal,
modification or compromise of any of the Obligations or the liability of any
obligor thereon; or (d) failure by Lender to resort to other security or any
person liable for any of the Obligations before resorting to the Collateral.
12.    DEFAULT. Upon the occurrence of one or more of the following Events of
Default:
(a)
Nonperformance. Any of the Obligations are not paid when due, or Borrower or
Debtor, as applicable, fails to perform, or rectify breach of, any warranty or
covenant or other undertaking in this Agreement or in any evidence of or
document relating to the Obligations, or there is an event of default under any
Control Agreement by Borrower, Debtor or the broker or other third party under
the Control Agreement;

(b)
Inability to Perform. Borrower, Borrower's spouse, Debtor or a guarantor or
surety of any of the Obligations dies, ceases to exist, becomes insolvent or the
subject of bankruptcy or insolvency proceedings or any guaranty of the
Obligations is revoked or becomes unenforceable for any reason;

(c)
Misrepresentation. Any warranty or representation made to induce Lender to
extend credit under this Agreement or otherwise, is false in any material
respect when made; or

(d)
Insecurity. At any time Lender believes in good faith that the prospect of
payment or performance of any of the Obligations or performance under any
agreement securing the Obligations is impaired;

all of the Obligations shall, at the option of Lender and without any notice or
demand, become immediately payable; and Lender shall have all rights and
remedies for default provided by the Wisconsin Uniform Commercial Code, as well
as any other applicable law, and under any evidence of or document relating to
any Obligation, and all such rights and remedies are cumulative and may be
exercised from time to time together, separately, and in any order. With respect
to such rights and remedies:
(e)
Exercise Debtor's Rights. Lender shall have the right, but not the obligation,
to exercise and enforce any or all of Debtor's rights and remedies with respect
to the Collateral, including, but not limited to, the right to demand, enforce
payment of, collect and receive all dividends, interest, principal payments and
other sums that are at any time owing with respect to any of the Collateral and
to apply such sums to the Obligations in any manner that Lender determines;

(f)
Notice of Disposition. Written notice, when required by law, sent to any address
of Debtor in this Agreement at least 10 calendar days (counting the day of
sending) before the date of a proposed disposition of the Collateral is
reasonable notice;

(g)
Expenses and Application of Proceeds. Debtor shall reimburse Lender for any
expense incurred by Lender in protecting or enforcing its rights under this
Agreement, before and after judgment, including, without limitation, reasonable
attorneys' fees and legal expenses (including those incurred in successful
defense or settlement of any counterclaim brought by Debtor or incident to any
action or proceeding involving Debtor brought pursuant to the United States
Bankruptcy Code) and all expenses of taking possession, holding, preparing for
disposition, and disposing of the Collateral. After deduction of such expenses,
Lender shall apply the proceeds. of disposition to the extent actually received
in cash to the Obligations in such order and amounts as it elects or as
otherwise required under this Agreement. If Lender sells any Collateral on
credit, Debtor will be credited only with payments that the purchaser actually
makes and that Lender actually receives and applies to the unpaid balance of the
purchase price of the Collateral; and

(h)
Waiver. Lender may permit Debtor or Borrower to remedy any default without
waiving the default so remedied, and Lender may waive any default without
waiving any other subsequent or prior default by Debtor. Lender shall continue
to have all of its rights and remedies under this Agreement even if it does not
fully and properly exercise them on all occasions.

13.    CONSUMER DEBT. Even though the Collateral may at any time secure a
consumer credit transaction as defined in the Wisconsin Consumer Act ("Consumer
Debt") by reason of this or any other agreement, Lender may exercise the rights
and remedies in the Collateral provided by this Agreement and the Uniform
Commercial Code while any Obligation which is not Consumer Debt remains
outstanding. If Lender disposes of Collateral pursuant to such rights, Lender
shall hold as possessory Collateral to secure any unpaid Consumer Debt, subject
to the terms of the Wisconsin Consumer Act and any separate consumer security
agreement relating to the Collateral, any proceeds in excess of the amount
required to satisfy the non-Consumer Debt and the expenses referred to in
section 12(g) above.
14.    SALE OF UNREGISTERED SECURITIES (Letter, Control or Restricted Stock).
Whenever the Lender would have the right under this Agreement to sell any
Collateral which is in the form of investment securities, Debtor agrees that if,
in the opinion of the Lender or its legal counsel, sales of such securities by
the Lender or the Debtor without registration of the securities under the
Securities Act of 1933 (the "Act") might, unless accomplished by one or more of
the methods described in subsections (a), (b) or (c) below, constitute either
the Lender or the Debtor an "underwriter", as that term is defined in section
2(11) of the Act, it shall be commercially reasonable for the Lender without
registration to:
(a)
sell all or part of the securities in compliance with Rule 144 or Regulation A
under the Act as then in effect, or pursuant to any other rules, or regulations
under the Act then in effect, compliance with which would make applicable to the
sale the exemptions provided pursuant to sections 3(b) or 4(1) of the Act; or

(b)
sell all or part of the securities in an intrastate public offering within the
meaning of section 3(a)(11) of the Act; or

(c)
sell all or part of the securities in one or more private transactions not
involving any public offering in order to secure the exemption provided in
section 4(1) of the Act, if:

(i)
the securities are sold for cash to the highest bidder after offers to purchase
have been received from at least two offerors;

(ii)
the Lender has reasonable grounds to believe and does believe that each such
offeror has sufficient financial resources to enable him to purchase the
securities offered and that the offer was made in good faith;

(iii)
each such offeror was informed, prior to the time he made his offer to purchase,
that offers to purchase the securities were also being solicited from others;
and

(iv)
the Lender has, for at least 30 days prior to the sale, solicited offers to
purchase the securities within the restrictions imposed by federal or state
securities laws.

Nothing in this section shall prevent the Lender from making any other
commercially reasonable disposition of the securities, and no sale of such
securities shall be commercially unreasonable solely because it was not made in
compliance with this section.
15.    IRREVOCABLE PROXY ON DEFAULT. In addition to Lender's other rights, each
Debtor irrevocably appoints Lender as proxy, with full power of substitution and
revocation, upon the occurrence of any event of default to exercise Debtor's
rights to attend meetings, vote, consent to and/or take any action respecting
the Collateral or an issuer thereof as fully as Debtor might do. This proxy
remains effective so long as any of the Obligations are unpaid.
16.    CHARGING DEBTOR'S CREDIT BALANCE. Unless a lien would be prohibited by
law or render a nontaxable account taxable, Debtor grants Lender, as further
security for the Obligations, a security interest and lien in any deposit
account Debtor may at any time have with Lender and other money now or hereafter
owed Debtor by Lender and, in addition, agrees that Lender may, at any time
after the occurrence of an event of default, without prior notice or demand,
set-off all or any part of the unpaid balance of the Obligations against any
deposit balances or other money now or hereafter owed Debtor by Lender.


Collateral Pledge Agreement
Page 2 of 3
    



--------------------------------------------------------------------------------







17.    WAIVER AND CONSENT. Each Debtor who is not also a Borrower expressly
consents to and waives notice of the following by Lender without affecting the
liability of any such Debtor: (a) the creation of any present or future
Obligation, default under any Obligation, proceedings to collect from any
Borrower or anyone else, (b) any surrender, release, impairment, sale or other
disposition of any security or collateral for the Obligations, (c) any release
or agreement not to sue any guarantor or surety of the Obligations, (d) any
failure to perfect a security interest in or realize upon any security or
collateral for the Obligations, (e) any failure to realize upon any of the
Obligations or to proceed against any Borrower or any guarantor or surety, (f)
any renewal or extension of the time of payment, (g) any allocation and
application of payments and credits and acceptance of partial payments, (h) any
application of the proceeds of disposition of any collateral for the Obligations
to any obligation of any Debtor or Borrower secured by such collateral in such
order and amounts as it elects, (i) any determination of what, if anything, may
at any time be done with reference to any security or collateral, and (j) any
settlement or compromise of the amount due or owing or claimed to be due or
owing from any Borrower, guarantor or surety.
18.    INTERPRETATION. The validity, construction and enforcement of this
Agreement are governed by the internal laws of Wisconsin. All terms not
otherwise defined have the meanings assigned to them by the Wisconsin Uniform
Commercial Code, provided, however, that the term "instrument" shall be such
term as defined in the Wisconsin Uniform Commercial Code-Secured Transactions
Chapter 409. All references in this Agreement to sections of the Wisconsin
Statutes are to those sections as they may be renumbered from time to time. This
Agreement is intended by Debtor and Lender as a final expression of this
Agreement and as a complete and exclusive statement of its terms, there being no
conditions to the enforceability of this Agreement. This Agreement may not be
supplemented or modified except in writing and upon the prior written consent of
Lender. Unless otherwise required by law, invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provisions.
19.    OTHER PROVISIONS. (If no other provisions are stated below, there are no
other provisions.)








This Collateral Pledge Agreement is amended by the General Rider to Collateral
Pledge Agreement, dated as of the date hereof, executed by Debtor and Lender.


Collateral Pledge Agreement
Page 3 of 3
    



--------------------------------------------------------------------------------






GENERAL RIDER TO COLLATERAL PLEDGE AGREEMENT


This General Rider to Collateral Pledge Agreement (this "Rider") is made and
entered into as of August 1, 2018 (the "Effective Date") by and between Citizens
Community Bancorp, Inc., a Maryland corporation ("Borrower"), and Chippewa
Valley Bank ("Lender").


WHEREAS, Borrower is, on the Effective Date, executing (i) a Business Note
evidencing a loan in the original principal amount of $10,000,000 in favor of
Lender (the "Term Loan"), (ii) a Business Credit Agreement between Borrower and
Lender evidencing a line of credit in an aggregate principal amount of up to
$7,500,000 (the "Revolving Loan"), (iii) a Collateral Pledge Agreement by the
Borrower in favor of the Lender (the "Pledge Agreement") and (iv) other loan
documents related to the Term Loan and the Revolving Loan and all dated as of
the Effective Date; and


WHEREAS, Borrowers and Lender wish to amend the terms and provisions of the
Pledge Agreement as set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants, agreements and
promises herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is acknowledged by all parties, the parties do
hereby agree as follows, notwithstanding any other provisions to the contrary
set forth in the Pledge Agreement:


1.Definitions. All capitalized terms used herein shall have the same meaning as
defined in the Pledge Agreement, unless otherwise defined in this Rider.
2.Amendments to Pledge Agreement. The Pledge Agreement is hereby amended as
follows:
(a)    The first sentence of Section 9 of the Pledge Agreement is amended in its
entirety to read as follows:
Lender may, upon an Event of Default as described in Section 12 below, without
notice or demand of any kind, (a) transfer any of the Collateral into its name
or that of its nominee, (b) notify obligors on or issuers of any Collateral to
make payment or delivery to Lender of any amounts, securities or rights due or
distributable thereon or notices given in connection therewith, (c) in Debtor's
name or otherwise enforce collection of any Collateral by suit or otherwise, or
surrender, release or exchange all or any part of it, or compromise, extend or
renew for any period any obligation evidenced by the Collateral, (d) receive
proceeds of the Collateral and exercise all rights as a holder of the
Collateral, (e) hold any increase or profits (including money) received from the
Collateral as additional security for the Obligations, and (f) sign or endorse
Debtor's name on the Collateral.
(b)    Section 12(a) of the Pledge Agreement is amended in its entirety to read
as follows:
(a) Nonperformance. (i) Any of the Obligations are not paid by the 10th day
after such payment is due, or (ii) Borrower or Debtor, as applicable, fails to
perform, or rectify breach of, any warranty or covenant or other undertaking in
this Agreement or in any evidence of or document relating to the Obligations, or
there is an event of default under any Control Agreement by Borrower, Debtor or
the broker or other third party under the Control Agreement, in each case under
this clause (ii) within 10 days after notice thereof by Lender to Debtor to cure
such event of default, provided that Lender, in its reasonable discretion,
believes that such event of default is able to be cured;
(c)    Section 12(d) of the Pledge Agreement is deleted in its entirety and
replaced with the following language:
    
(d) Issuance of Securities. Citizens Community Federal National Association
issues any additional shares, unless such shares are delivered to Lender within
ten business days or such issuance is otherwise previously agreed to by Lender
in writing.


(d)    The following provisions are added to the end of Section 19 of the Pledge
Agreement:


Notice. Except as otherwise provided in this Agreement, all notices required or
provided for under this Agreement shall be in writing and mailed, sent or
delivered, if to Debtor, at Debtor's last known address or email address as
shown on the records of Lender, and if to Lender, at its last known address or
email address as shown on the records of Debtor, or, as to each party, at such
other address as shall be designated by such party in a written





--------------------------------------------------------------------------------





notice to the other party. All such notices shall be deemed duly given when
delivered by hand or courier, or three business days after being deposited in
the mail (including any private mail service), postage prepaid.


Waiver of Jury Trial. DEBTOR AND LENDER HEREBY KNOWINGLY AND VOLUNTARILY WAIVE
THE RIGHT EACH OF THEM MAY HAVE TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR
CLAIM BASED ON OR ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ANY OTHER ACTION OF ANY PARTY.
Termination. Unless otherwise agreed to in writing by Debtor and Lender, this
Agreement will be terminated upon (i) termination of Lender's obligations to
make loans under the Business Credit Agreement, dated as of the date hereof, by
and between Debtor and Lender and repayment of all loans outstanding thereunder
and (ii) payment in full of all amounts payable under the Business Note, dated
as of the date hereof, executed by Debtor in favor of Lender and (iii) payment
of all other indebtedness and obligations owed by Debtor under such agreements
or instruments or hereunder.


3.Inconsistency. To the extent there is any inconsistency between the Pledge
Agreement and this Rider, this Rider shall control.
IN WITNESS WHEREOF, the parties have executed this Rider as of the Effective
Date and agree to be bound by all provisions of this Rider.




 
BORROWER:


CITIZENS COMMUNITY BANCORP, INC.




By: /s/ Stephen Bianchi
        Stephen Bianchi, President & Chief Executive Officer




 
LENDER:


CHIPPEWA VALLEY BANK




   By:   /s/ Rick Gerber
           Rick Gerber, Chief Executive Officer





    

